Exhibit 10.1

PURCHASE AGREEMENT

PURCHASE AGREEMENT (this “Agreement”) dated as of the 28th day of September
2007, by, and among, DOWNTOWN GRILL INVESTORS LLC, a limited liability company
organized under the laws of the State of California (the “Seller”), and GRILL
CONCEPTS, INC., a corporation organized under the laws of the State of Delaware
(the “Purchaser”).

W I T N E S S E T H :

WHEREAS, the Purchaser, the Seller and GCI-MP, Inc. formed, and are the members
of, 612 Flower Daily Grill, LLC (the “Company”) to construct, own and operate a
Daily Grill restaurant in Los Angeles, California;

WHEREAS, the Seller owns a 41.59% interest in the Company (the “Transferred
Interest”); and

WHEREAS, the Seller has agreed to sell, and the Purchaser has agreed to
purchase, the Transferred Interest on the terms, provisions and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and Purchaser do hereby agree as follows:

ARTICLE I

Purchase and Sale of the Transferred Interest

Section 1.01. Purchase and Sale. On the Closing Date and upon the terms and
subject to the conditions set forth herein, the Seller shall sell, convey,
transfer, assign and deliver the Transferred Interest to Purchaser, free and
clear of all liens, and Purchaser shall purchase and accept the Transferred
Interest from the Seller.

Section 1.02. Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Interest shall be $1,750,000 and shall be payable as follows:

(a) The Purchase Price, less the Delivered Cash deliverable pursuant to
Section 1.02(b), shall be payable in full by delivery of a number of shares of
non-assessable $0.00004 par value common stock (the “Delivered Shares”) of the
Purchaser with an Agreed Value equal to the Purchase Price (less the Delivered
Cash), where the “Agreed Value” of the Delivered Shares is an amount equal to
the greater of (i) the Market Price of the common stock of the Purchaser, or
(ii) $7.00 per share. For purposes hereof, the “Market Price” of the common
stock of the Purchaser shall mean the closing sales price as reported by the
Nasdaq Stock Market, or such other U.S. securities exchange on which the
Purchaser’s common stock is then listed if it is no so listed on the Nasdaq
Stock Market, on the last trading day prior to the Closing Date, and if no such
market then exists, the Market Price shall be deemed to be $7.00 per share.



--------------------------------------------------------------------------------

(b) At the election of the Seller, and upon delivery of notice in writing to the
Purchaser at least five business days prior to the Closing Date, up to $300,000
(the “Delivered Cash”) of the Purchase Price shall be payable in cash at
closing.

Section 1.03. Time and Place of Closing. The closing of the transactions
contemplated by this Agreement shall take place at the offices of the Purchaser
on September 28, 2007 or at such other time or place as is mutually agreeable to
the parties or, if any of the conditions to Closing set forth in Article II have
not been satisfied or waived by the party entitled to the benefit thereof on or
prior to such date, on the second business day following satisfaction or waiver
of such conditions (the “Closing Date”).

Section 1.04. Delivery of the Transferred Interest; Payment of Purchase Price.
On the Closing Date:

 

  (a) The Seller shall deliver to Purchaser:

 

  (i) a duly executed Assignment (the “Assignment”), in the form attached hereto
as Exhibit A, assigning and transferring to Purchaser all right, title and
interest in and to the Transferred Interest free and clear of all liens; and

 

  (ii) each of the certificates and other documents and instruments required to
be delivered by or on behalf of Seller under Article II below, each duly
executed where appropriate.

 

  (b) The Purchaser shall deliver to Seller:

 

  (i) duly executed resolutions of Purchaser’s board of directors, certified by
the corporate secretary of Purchaser, authorizing the payment to the Seller of
the Delivered Cash and the issuance of the Delivered Shares;

 

  (ii) each of the certificates and other documents and instruments required to
be delivered by or on behalf of Purchaser under Article II below, each duly
executed where appropriate;

 

  (iii) the Delivered Cash; and

 

  (iv) a copy of irrevocable instructions to the Purchaser’s transfer agent to
deliver the Delivered Shares to (A) the Seller or, (B) the individual members of
the Seller in their proportionate interest; provided, however, that the
Delivered Shares will only be delivered to the individual members of the Seller
if the Seller shall have previously instructed the Purchaser in writing to so
deliver the shares.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Conditions to Closing

Section 2.01. Conditions to Purchaser’s Obligation. The obligation of Purchaser
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions on or prior to the Closing Date:

(a) The representations and warranties in Article III hereof shall be true and
correct in all material respects when made and as of the Closing Date as though
the Closing Date was substituted for the date of this Agreement throughout such
representations and warranties and the Seller shall have performed in all
material respects all of the covenants and agreements required to be performed
by the Seller hereunder prior to the Closing;

(b) The Seller shall have received or obtained all governmental, shareholder,
member, notices, third-party consents and approvals (each, an “Approval”) that
are necessary (i) for the consummation of the transactions contemplated hereby
or (ii) to prevent the consummation of the transactions contemplated hereby from
resulting in a breach of or default under, or a termination, modification or
acceleration of or payment under, any instrument, contract, lease, license or
other agreement to which the Seller is a party or is bound, in each case on
terms reasonably satisfactory to Purchaser;

(c) No suit, action or other proceeding shall be pending or threatened before
any governing authority wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or declare unlawful
any of the transactions contemplated hereby, and no such injunction, judgment,
order, decree or ruling shall have been entered or be in effect;

(d) At the Closing, the Seller shall have delivered to Purchaser (i) a
certificate signed by the Seller and an officer of the Seller, dated the date of
the Closing, stating that the conditions specified in subsections (a) through
(c) above have been satisfied as of the Closing; (ii) copies of all Approvals;
(iii) certified copies of the resolutions of Seller’s board of managers or other
governing body authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated hereby and the consummation of
the transactions contemplated hereby and thereby; (iv) a good standing
certificate for the Seller from its jurisdiction of organization dated as of a
recent date prior to the Closing Date; and (v) such other documents or
instruments as are required to be delivered by the Seller at the Closing
pursuant to the terms hereof; and

(e) All proceedings to be taken by the Seller in connection with the
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated hereby reasonably requested by Purchaser shall be reasonably
satisfactory in form and substance to Purchaser and its legal counsel. Any
condition specified in this Section 2.1 may be waived by Purchaser if such
waiver is set forth in a writing duly executed by Purchaser.

 

3



--------------------------------------------------------------------------------

Section 2.02. Conditions to Seller’s Obligation. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions on or prior to the Closing Date:

(a) The representations and warranties in Article IV hereof shall be true and
correct in all material respects when made and as of the Closing Date as though
the Closing Date was substituted for the date of this Agreement throughout such
representations and warranties and the Purchaser shall have performed in all
material respects all of the covenants and agreements required to be performed
by the Purchaser hereunder prior to the Closing;

(b) The Purchaser shall have received or obtained all governmental, shareholder,
member, notices, third-party consents and approvals (each, an “Approval”) that
are necessary (i) for the consummation of the transactions contemplated hereby
or (ii) to prevent the consummation of the transactions contemplated hereby from
resulting in a breach of or default under, or a termination, modification or
acceleration of or payment under, any instrument, contract, lease, license or
other agreement to which the Purchaser is a party or is bound, in each case on
terms reasonably satisfactory to Seller;

(c) No suit, action or other proceeding shall be pending or threatened before
any governing authority wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or declare unlawful
any of the transactions contemplated hereby, and no such injunction, judgment,
order, decree or ruling shall have been entered or be in effect;

(d) At the Closing, the Purchaser shall have delivered to Seller (i) a
certificate signed by the Purchaser and an officer of the Purchaser, dated the
date of the Closing, stating that the conditions specified in subsections
(a) through (c) above have been satisfied as of the Closing; (ii) copies of all
Approvals; (iii) certified copies of the resolutions of Purchaser’s board of
directors authorizing the execution, delivery and performance of this Agreement
and the other agreements contemplated hereby and the consummation of the
transactions contemplated hereby and thereby; (iv) a good standing certificate
for the Purchaser from its jurisdiction of organization dated as of a recent
date prior to the Closing Date; and (v) such other documents or instruments as
are required to be delivered by the Purchaser at the Closing pursuant to the
terms hereof; and

(e) All proceedings to be taken by the Purchaser in connection with the
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated hereby reasonably requested by Seller shall be reasonably
satisfactory in form and substance to Seller and its legal counsel. Any
condition specified in this Section 2.2 may be waived by Seller if such waiver
is set forth in a writing duly executed by Seller.

 

4



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of Seller

Subject to all of the terms, conditions and provisions of this Agreement, Seller
hereby represents and warrants to Purchaser, as of the date hereof and as of the
Closing Date, as follows:

Section 3.01. Capacity, Organization, Corporate Power and Licenses. Seller has
full power, authority and legal capacity to enter into this Agreement, and the
other documents contemplated hereby and to perform its obligations hereunder and
thereunder. Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of California and is
duly qualified or licensed to do business, and is in good standing in every
jurisdiction in which its ownership of property or conduct of business requires
it to qualify. Seller is not in default under or in violation of any provision
of its organizational documents. Seller has the full power and authority
necessary to own and use the assets of its business and carry on its business in
the manner currently conducted and as presently proposed to be conducted after
the Closing Date.

Section 3.02. Equity and Related Matters; Title. Seller is the record and
beneficial owner of, and has good title to, the Transferred Interest, free and
clear of all liens, claims, encumbrances and rights of third parties and has the
right to convey the Transferred Interest free of any preemptive rights, rights
of first refusal, options or other similar rights.

Section 3.03. Financial Condition. Seller is solvent, as that term is commonly
understood, with assets exceeding its liabilities and paying its liabilities as
they come due and the consummation of the transactions contemplated hereby will
not render Seller insolvent. The Transferred Interest is held free of any liens,
claims or encumbrances.

Section 3.04. No Brokers. No broker, finder or similar agent has been employed
by or on behalf of Seller in connection with this Agreement or the transactions
contemplated hereby, and Seller has not entered into any agreement or
understanding of any kind with any person or entity for the payment of any
brokerage commission, finder’s fee or similar compensation in connection with
this Agreement or the transactions contemplated hereby.

Section 3.05. Authorization; Noncontravention.

(a) The execution, delivery and performance of this Agreement and all of the
other agreements and instruments contemplated hereby to which Seller is a party
has been duly authorized by Seller. This Agreement has been duly executed and
delivered by Seller and constitutes a valid and binding obligation of Seller,
enforceable in accordance with its terms, and each of the other agreements and
instruments contemplated hereby to which Seller is a party, when executed and
delivered by Seller, in accordance with the terms hereof and thereof, shall each
constitute a valid and binding obligation of Seller, enforceable in accordance
with its respective terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies.

 

5



--------------------------------------------------------------------------------

(b) The execution and delivery by Seller of this Agreement and all of the other
agreements and instruments contemplated hereby to which Seller is a party and
the fulfillment of and compliance with the respective terms hereof and thereof
by Seller do not and shall not (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under (whether
with or without the passage of time, the giving of notice or both), (iii) result
in the creation of any lien upon Seller’s assets pursuant to, (iv) give any
third party the right to modify, terminate or accelerate any obligation under,
(v) result in a violation of, or (vi) require any authorization, consent,
approval, exemption or other action of or by or notice or declaration to, or
filing with, any third party or any court or administrative or governmental body
or agency pursuant to, Seller’s organizational documents, or any law, statute,
rule or regulation to which Seller is subject, or any material agreement,
instrument, license, permit, order, judgment or decree to which Seller is
subject.

Section 3.06. Consents and Approvals. No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
the Seller of this Agreement and the other documents contemplated hereby or the
consummation of the transactions contemplated hereby or thereby, or the
enforceability hereof or thereof, other than those which have been obtained or
made and are in full force and effect.

Section 3.07. Litigation. There are no, and have not been any, actions, suits,
proceedings (including any arbitration proceedings), orders, investigations or
claims pending or, to the Seller’s knowledge, threatened against or affecting
Seller that contest, or would have the effect of contesting, the validity of
this Agreement or the transactions contemplated hereby.

Section 3.08. Securities and Tax Matters. In entering into this Agreement and
the transactions contemplated hereby, including accepting the Delivered Shares:

(a) Seller has conducted such investigation of the affairs of Purchaser as
Seller, and its advisors, deemed appropriate, including reviewing such public
filings of Purchaser and other documents as Seller selected. Other than the
representations and warranties contained herein, Seller did not rely on any
disclosures or representations of Purchaser in entering into this Agreement and
agreeing to accept the Delivered Shares but relied entirely upon its own
investigation;

(b) Seller, together with its advisors, is financially sophisticated and capable
of evaluating the merits and risks of an investment in the Delivered Shares.
Seller qualifies as an “accredited investor” as that term is defined under the
Securities Act of 1933 (the “Securities Act”) and Seller was not formed for the
purpose of entering into this Agreement and receiving the Delivered Shares;

(c) Seller understands and acknowledges that the Delivered Shares will be
acquired in a private transaction without general advertising or public
solicitation, that the Delivered Shares constitute “restricted securities,” as
that term is defined in Rule 144 promulgated under the Securities Act, that may
only be resold pursuant to an effective registration statement or an available
exemption from registration under state

 

6



--------------------------------------------------------------------------------

and federal securities laws (such as Rule 144), that Purchaser has no obligation
to file any registration statement covering the Delivered Shares, that, among
other conditions, Rule 144 imposes a one-year holding period (the “Rule 144
Holding Period”) and that, therefore, Seller may be required to hold the
Delivered Shares for an indefinite period of time; and

(d) Seller understands and acknowledges that the sale of the Transferred
Interest hereunder will likely give rise to taxable income to the Seller, that
Purchaser makes no representations regarding the taxable income that may arise
from the purchase and sale of the Transferred Interests and that, subject to the
obligation of the Company to deliver tax information to its members, Seller is
solely responsible for determination of the tax consequences to the Seller of
the transactions contemplated hereby and is, along with the members of the
Seller, responsible for all tax arising from the sale of the Transferred
Interests.

ARTICLE IV

Representations and Warranties of Purchaser

Subject to all of the terms, conditions and provisions of this Agreement,
Purchaser hereby represents and warrants to Seller, as of the date hereof and as
of the Closing Date, as follows:

Section 4.01. Capacity, Organization, Corporate Power and Licenses. Purchaser
has full power, authority and legal capacity to enter into this Agreement, and
the other documents contemplated hereby and to perform its obligations hereunder
and thereunder. Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and is duly qualified
or licensed to do business, and is in good standing in every jurisdiction in
which its ownership of property or conduct of business requires it to qualify.
Purchaser is not in default under or in violation of any provision of its
organizational documents. Purchaser has the full power and authority necessary
to own and use the assets of its business and carry on its business in the
manner currently conducted and as presently proposed to be conducted after the
Closing Date.

Section 4.02. Authorization; Noncontravention.

(a) The execution, delivery and performance of this Agreement and all of the
other agreements and instruments contemplated hereby to which Purchaser is a
party has been duly authorized by Purchaser. This Agreement has been duly
executed and delivered by Purchaser and constitutes a valid and binding
obligation of Purchaser, enforceable in accordance with its terms, and each of
the other agreements and instruments contemplated hereby to which Purchaser is a
party, when executed and delivered by Purchaser, in accordance with the terms
hereof and thereof, shall each constitute a valid and binding obligation of
Purchaser, enforceable in accordance with its respective terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

 

7



--------------------------------------------------------------------------------

(b) Except for the requirement that the consent of the holders of 70% of certain
shares of common stock sold by Purchaser in July 2007 (the “2007 Placement
Consent”) be obtained, the execution and delivery by Purchaser of this Agreement
and all of the other agreements and instruments contemplated hereby to which
Purchaser is a party and the fulfillment of and compliance with the respective
terms hereof and thereof by Purchaser do not and shall not (i) conflict with or
result in a breach of the terms, conditions or provisions of, (ii) constitute a
default under (whether with or without the passage of time, the giving of notice
or both), (iii) result in the creation of any lien upon Purchaser’s assets
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of, or (vi) require
any authorization, consent, approval, exemption or other action of or by or
notice or declaration to, or filing with, any third party or any court or
administrative or governmental body or agency pursuant to, Purchaser’s
organizational documents, or any law, statute, rule or regulation to which
Purchaser is subject, or any material agreement, instrument, license, permit,
order, judgment or decree to which Purchaser is subject.

Section 4.03. Consents and Approvals. No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person, other than the 2007 Placement Consent, is or will be necessary
for the valid execution and delivery by the Purchaser of this Agreement and the
other documents contemplated hereby or the consummation of the transactions
contemplated hereby or thereby, or the enforceability hereof or thereof, other
than those which have been obtained or made and are in full force and effect.

Section 4.04. Litigation. There are no, and have not been any, actions, suits,
proceedings (including any arbitration proceedings), orders, investigations or
claims pending or, to the Purchaser’s knowledge, threatened against or affecting
Purchaser that contest, or would have the effect of contesting, the validity of
this Agreement or the transactions contemplated hereby.

Section 4.05. Securities Matters. Subject to the accuracy of the representations
of Seller set forth in Section 3.08(a), (b) and (c), the offer, sale and
issuance of the Delivered Shares issuable pursuant to this Agreement is exempt
from the registration requirements of the Securities Act and the qualification
and registration requirements of applicable blue sky laws.

ARTICLE V

Piggy Back Registration Rights

Section 5.01. Grant of Rights. The Purchaser covenants and agrees with any
holder of the Delivered Shares (the “Registrable Securities”) that if, at any
time within the period commencing on the Closing Date and ending on the later of
(i) the first anniversary of the Closing Date or (ii) the lapse of the Rule 144
Holding Period then applicable to the Delivered Shares, it proposes to file a
registration statement with respect to any class of equity or equity-related
security (other than in connection with an offering to the Purchaser’s employees
or in connection with an acquisition, merger or similar transaction) under the
Securities Act in a primary registration on behalf of the Purchaser and/or in a
secondary registration on behalf of holders of such securities and the
registration form to be used may be used for registration of the Registrable
Securities, the Purchaser will give prompt written notice (which, in the case of
a

 

8



--------------------------------------------------------------------------------

registration statement pursuant to the exercise of demand registration rights
shall be within ten (10) business days after the Purchaser’s receipt of notice
of such exercise and, in any event, shall be at least 20 days prior to such
filing) to the holders of Registrable Securities at the addresses appearing on
the records of the Purchaser of its intention to file a registration statement
and will offer to include in such registration statement all, but not less than
20% of the Registrable Securities, subject to Section 5.02, such number of
Registrable Securities with respect to which the Purchaser has received written
requests for inclusion therein within ten (10) days after the giving of notice
by the Purchaser. All registrations requested pursuant to this Section 5.01 are
referred to herein as “Piggyback Registrations”. All Piggyback Registrations
pursuant to this Section 5.01 will be made solely at the Purchaser’s expense.
This Section is not applicable to a registration statement filed by the
Purchaser on Forms S-4 or S-8 or any successor forms.

Section 5.02. Priority and Cutback Provisions. The rights granted under
Section 5.01 to Piggyback Registrations shall be subject to the following
qualifications and limitations:

(a) If a Piggyback Registration includes an underwritten primary registration on
behalf of the Purchaser and the underwriter(s) for such offering determines in
good faith and advises the Purchaser in writing that in its/their opinion the
number of Registrable Securities requested to be included in such registration
exceeds the number that can be sold in such offering without materially
adversely affecting the distribution of such securities by the Purchaser, the
Purchaser will include in such registration (i) first, the securities that the
Company proposes to sell and (ii) second, the Registrable Securities requested
to be included in such registration apportioned pro rata among the holders of
the Registrable Securities and holders of other securities requesting
registration.

(b) If a Piggyback Registration consists only of an underwritten secondary
registration on behalf of holders of securities of the Purchaser, and the
underwriter(s) for such offering advises the Purchaser in writing that in
its/their opinion the number of Registrable Securities requested to be included
in such registration exceeds the number which can be sold in such offering
without materially adversely affecting the distribution of such securities, the
Purchaser will include in such registration (i) first, the securities requested
to be included therein by the holders requesting such registration, and
(B) second, the Registrable Securities requested to be included in such
registration and securities of holder of other securities requested to be
included in such registration statement, pro rata among all such holders on the
basis of the number of shares requested to be included by each such holder,
provided, however, the Purchaser will use its best efforts to include not less
than 20% of the Registrable Securities.

Notwithstanding the foregoing, if any such underwriter shall determine in good
faith and advise the Purchaser in writing that the distribution of the
Registrable Securities requested to be included in the registration concurrently
with the securities being registered by the Purchaser would materially adversely
affect the distribution of such securities by the Purchaser, then the holders of
such Registrable Securities shall delay their offering and sale for such period
ending on the earliest of (1) 90 days following the effective date of the
Purchaser’s registration statement, (2) the day upon which the underwriting
syndicate, if any, for such offering shall have been disbanded or, (3) such date
as the Purchaser, managing underwriter and holders of Registrable Securities
shall otherwise agree. In the event of such delay, the Purchaser shall file

 

9



--------------------------------------------------------------------------------

such supplements, post-effective amendments and take any such other steps as may
be necessary to permit such holders to make their proposed offering and sale for
a period of 120 days immediately following the end of any such period of delay.
If any party disapproves the terms of any such underwriting, it may elect to
withdraw therefrom by written notice to the Purchaser, the underwriter, and the
holder. Notwithstanding the foregoing, the Purchaser shall not be required to
file a registration statement to include shares pursuant to Section 5.01 if
independent counsel, reasonably satisfactory to the Company, renders an opinion
to the Company that the Registrable Securities proposed to be disposed of may be
transferred pursuant to the provisions of Rule 144 under the Securities Act or
otherwise without registration under the Securities Act.

Section 5.03. Expenses; Blue Sky. In connection with the registration of
Registrable Securities hereunder, the Purchaser agrees to (a) bear the expenses
of any registration; provided, however, that in no event shall the Purchaser be
obligated to pay (i) any fees and disbursements of special counsel for holders
of Registrable Securities, (ii) any underwriters’ discount or commission in
respect of such Registrable Securities, and (iii) any stock transfer taxes
attributable to the sale of the Registrable Securities; (b) use its best efforts
to register or qualify the Registrable Securities for offer or sale under state
securities or Blue Sky laws of such jurisdictions in which such holders shall
reasonably request, provided, however, that no qualification shall be required
in any jurisdiction where, as a result thereof, the Purchaser would be subject
to service of general process or to taxation as a foreign corporation doing
business in such jurisdiction to which it is not then subject; and (c) enter
into a cross-indemnity agreement, in customary form, with each underwriter, if
any, and each holder of securities included in such registration statement.

Section 5.04. Information Requirements. The Purchaser’s obligations under this
Article V shall be conditioned upon a timely receipt by the Purchaser in writing
of: (a) information as to the terms of such public offering furnished by or on
behalf of each holder of Registrable Securities intending to make a public
offering of his, her or its Registrable Securities, and (b) such other
information as the Purchaser may reasonably require from such holders, or any
underwriter for any of them, for inclusion in such registration statement.

ARTICLE VI

Termination

Section 6.01. Termination. This Agreement may be terminated at any time prior to
the Closing only as follows:

(a) by the mutual written consent of Purchaser, on the one hand, and the Seller,
on the other hand;

(b) by Purchaser, if there has been a material misrepresentation or a breach of
warranty or a breach of a covenant by the Seller in the representations and
warranties set forth in this Agreement, which in the case of any breach of
covenant has not been cured (if curable) by the earlier of (i) ten (10) days
after written notification thereof by Purchaser to Seller or (ii) the
Termination Date;

 

10



--------------------------------------------------------------------------------

(c) by Seller, if there has been a material misrepresentation or a breach of
warranty or a breach of a covenant by Purchaser in the representations and
warranties or covenants set forth in this Agreement, which in the case of any
breach of covenant has not been cured (if curable) by the earlier of (i) ten
(10) days after written notification thereof by Seller to Purchaser or (ii) the
Termination Date;

(d) by either Purchaser or Seller if a final nonappealable order of a governing
authority of competent jurisdiction permanently enjoining, restraining or
otherwise prohibiting the Closing has been issued; or

(e) by either Purchaser or Seller if the transactions contemplated hereby have
not been consummated by October 15, 2007 (the “Termination Date”);

provided that the party electing termination pursuant to clause (b), (c), (d) or
(e) of this Section 6.01 is not in breach of any of its representations,
warranties, covenants or agreements contained in this Agreement. In the event of
termination by Purchaser or Seller pursuant to this Section 6.01, written notice
thereof (describing in reasonable detail the basis therefor) shall forthwith be
delivered to the other parties.

Section 6.02. Effect of Termination. In the event of termination of this
Agreement by either Purchaser or Seller as provided above, this Agreement shall
forthwith terminate and have no further force and effect, except that (a) the
covenants and agreements set forth in Sections 6.01 (Termination) and Article
VII (Miscellaneous) shall survive such termination indefinitely, and (b) nothing
in Section 6.01 or this Section 6.02 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
another party of its remaining obligations under this Agreement.

ARTICLE VII

Miscellaneous

Section 7.01. Benefit and Burden. This Agreement shall inure to the benefit of,
and shall be binding upon, the parties hereto and their successors and permitted
assigns.

Section 7.02. No Third Party Rights. Nothing in this Agreement shall be deemed
to create any right in any creditor or other person not a party hereto and this
Agreement shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third party.

Section 7.03. Amendments and Waiver. No amendment, modification, restatement or
supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto. No waiver of any provision of this Agreement shall
be valid unless in writing and signed by the party against whom that waiver is
sought to be enforced.

Section 7.04. Assignments. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by any party hereto and any attempt to do
so shall be null and void.

 

11



--------------------------------------------------------------------------------

Section 7.05. Counterparts. This Agreement may be executed in counterparts and
by the different parties in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

Section 7.06. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.

Section 7.07. Submission to Jurisdiction. Each of the parties hereby:
(a) irrevocably submits to the non-exclusive personal jurisdiction of any state
or federal court sitting in Los Angeles County, California, over any claim
arising out of or relating to this Agreement or any of the other documents
contemplated hereby and irrevocably agrees that all such claims may be heard and
determined in such court; and (b) irrevocably waives, to the fullest extent
permitted by applicable law, any objection it may now or hereafter have to the
laying of venue in any proceeding brought in a state or federal court sitting in
Los Angeles County, California, and any claim that any such proceeding brought
in a state or federal court sitting in Los Angeles County, California, has been
brought in an inconvenient forum.

Section 7.08. Notices. All notices and other communications under or in
connection with this Agreement shall be in writing and shall be deemed given
(a) if delivered personally, upon delivery, (b) if delivered by registered or
certified mail, upon the earlier of actual delivery or three business days after
being mailed, (c) if delivered by overnight delivery service, one business day
after being deposited with the overnight delivery service, and (d) if delivered
by telecopy, upon confirmation of transmission by telecopy, in each case to the
parties at the following addresses:

If to the Purchaser, addressed to:

Grill Concepts, Inc.

11661 San Vicente Blvd., Suite 404

Los Angeles, CA 90049

Attn: Philip Gay, President

Facsimile: (310) 820-6530

If to the Seller, addressed to:

Downtown Grill Investors LLC

c/o Kennedy Wilson, Inc.

9601 Wilshire Blvd., #220

Beverly Hills, CA 90210

Attn: Freeman Lyle

Facsimile: (310) 887-6459

 

12



--------------------------------------------------------------------------------

Section 7.09. Expenses. Except as otherwise specifically provided herein, Seller
and Purchaser shall pay all of their own respective fees, costs and expenses
(including fees, costs and expenses of legal counsel, brokers and other
representatives and consultants) incurred in connection with the negotiation of
this Agreement, the performance of their obligations hereunder and the
consummation of the transactions contemplated hereby.

Section 7.10. Entire Agreement. This Agreement and the other documents
contemplated hereby set forth all of the promises, agreements, conditions,
understandings, warranties and representations among the parties with respect to
the transactions contemplated hereby and thereby, and supersede all prior
agreements, arrangements and understandings between the parties, whether
written, oral or otherwise. There are no promises, agreements, conditions,
understandings, warranties or representations, oral or written, express or
implied, among the parties concerning the subject matter hereof or thereof
except as set forth herein and therein.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

“SELLER”

Downtown Grill Investors LLC

By:  

/s/ Freeman Lyle

Name:   Freeman Lyle Title:   Manager “PURCHASER” Grill Concepts, Inc. By:  

/s/ Philip Gay

  Philip Gay, President

 

13